Citation Nr: 0606525	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  99-25 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a stomach 
condition.

4.  Entitlement to an increased evaluation for a low back 
disability, rated as 20 percent disabling, effective from 
August 1996, and as 40 percent disabling, effective from 
April 30, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from February 1969 to June 
1971.

This appeal came to the Board of Veterans' Appeals (Board) 
from October 1996 and later RO decisions that denied service 
connection for bilateral hearing loss and a stomach 
condition, and increased the evaluation for the low back 
condition from zero to 20 percent, effective from August 
1996, and from 20 to 40 percent, effective from April 1998.  
Since the maximum schedular evaluations have not been granted 
for the low back disability, this issue is still for 
appellate consideration.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2001 and August 2003, the Board remanded the case 
to the RO for additional development.

As noted in the prior decision, in a written argument dated 
in July 2003, the veteran's representative requested a total 
rating for compensation purposes based on the veteran's 
unemployability.  This claim has not been adjudicated by the 
RO.  This matter is again referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  The current variously diagnosed gastrointestinal (GI) 
disorders are not causally related to service or the 
service-connected lumbar spine disability.

2.  The veteran does not have left ear hearing loss 
disability, as defined by VA.

3.  The veteran's right hearing loss is due to acoustic 
trauma in service.  

4.  For the relevant period prior to April 30, 1998, the 
veteran's lumbosacral spine disability was primarily 
manifested by pain on use and flexion that ranged from 60 
degrees to full range.

5.  For the period commencing on April 30, 1998, the 
veteran's lumbosacral spine disability has been primarily 
manifested by pain on use with lumbar spine flexion varying 
from 70 degrees to full, and minimal neurological 
symptomatology without evidence of unfavorable ankylosis of 
the entire thoracolumbar spine or incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.


CONCLUSIONS OF LAW

1.  The variously diagnosed GI disorders were not incurred in 
or aggravated by military service and are not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).  

2.  Service connection is not warranted for left ear hearing 
loss disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.385 (2005).

3.  Right ear hearing loss disability was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.385 (2005).

4.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability is not warranted prior to April 30, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(2001).

5.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability is not warranted for the period 
subsequent to April 30, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5295, 5293, (2001) and effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 
effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in July 
2001 and January 2004.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letters advised the appellant what 
information and evidence was needed to substantiate the 
claims.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claims and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, a supplemental statement of the case in August 
2005 readjudicated each claim after content-compliant notice 
had been provided, and without "taint" from prior 
adjudications.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., sensorineural hearing loss) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).   

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Secondary service connection may be granted for a disability, 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection for a GI disorder

Service medical records relate that in April 1970 the veteran 
complained of stomach cramps.  On examination, his throat was 
red with 1-2 spots of exudate.  The diagnostic impression was 
viral syndrome.  He received treatment for viral 
gastroenteritis in May and August 1970.  In June 1971, he 
complained of stomach cramps, nausea, rumbling, flatus, and 
loose stools.  There were no abnormalities found on 
examination.  He was given Donnatal.  The GI system was 
considered normal on the examination conducted prior to 
separation in May 1971.  

VA outpatient record dated in January 1999 show that the 
veteran complained of abdominal pain after taking Motrin.  
His medication regime was adjusted.  Motrin was discontinued.  
A January 1999 VA report of the veteran's upper GI series 
showed the presence of a tiny hiatal hernia with slight GERD.  
The report also noted that minimal reflux esophagitis, tiny 
gastric ulcerations, and minimal duodenitis could not be 
excluded.  The examiner noted that esophagogastroduodenoscopy 
(EGD) should be considered if clinically indicated.  

In April 1999, he underwent a VA GI examination.  The 
examiner opined that the veteran likely had ulcer disease 
related to nonsteroidal anti-inflammatory medication that the 
veteran reported using for his service-connected low back 
disorder.  He added that the most likely cause of his 
symptoms was an ulcer disease of the stomach.  The examiner 
recommended EGD. 

Pursuant to a Board remand, VA examination was conducted in 
January 2002.  GI series revealed a small sliding hiatal 
hernia with GERD.  However, there was no sign of esophagitis 
or peptic ulcer disease.  It was determined that the veteran 
had gastritis secondary to Helicobacter pylori.  After 
reviewing the record, this physician commented that the 
veteran did not have an ulcer; therefore he did not have a 
disability secondary to his medication, especially Motrin.  
The examiner concluded that the veteran's hiatal hernia and 
gastritis were unrelated to his service connected 
disabilities.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for a disability of the GI system.  The 
veteran has claimed that his GI problems are secondary to his 
service connected lumbar spine disability, specifically, the 
results of his medication.  

In this case, the April 1999 medical opinion appears to 
indicate that the veteran's medications are a factor in his 
GI disorders.  On the other hand, the VA physician in January 
2002 concluded that the medications did not contribute 
directly to or aggravate the veteran's GI disorders.  

After a review of the claims folder, the Board finds the 
statements of the April 1999 examiner less than persuasive in 
light of the overall record.  It must be pointed out that 
this VA examiner concluded that the most likely cause of the 
veteran's dyspeptic symptoms was an ulcer disease.  
Significantly, however, further testing failed to document 
the presence of an ulcer, which lessens the probative value 
of his conclusion.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  In 
this case neither the clinical data nor any other direct 
evidence supports the theory that his medication affected his 
GI disorders.  The physician in January 2002 reviewed the 
veteran's medical history, thoroughly considered the 
possibility of the veteran's medication being related to his 
GI disorder, and rejected it based upon reasonable medical 
principles.  The Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
veteran's medication caused or aggravates his GI disorders.  

The Board also considered whether service connection was 
warranted on a direct basis.  Although the record shows that 
the veteran received treatment for GI problems during 
service, pathology of such a nature that would result in a 
chronic residual disability was not necessarily identified 
during the veteran's active duty service.  His stomach 
problem was not described as a disabling condition.  After 
treatment his symptoms abated and there were no reported 
residuals.  His GI system was considered clinically normal at 
service discharge.  He has not alleged continuing symptoms 
since service.  

The earliest evidence documenting a diagnosis regarding a 
chronic GI disorder is in January 1999, approximately 28 
years after service discharge, when upper GI was performed to 
investigate symptoms of recent onset showed the presence of a 
tiny hiatal hernia with GERD.  This is significant, in that 
it suggests that the veteran's in-service problems were acute 
and transitory in nature and resolved without residuals.  
See, Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000); 
Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) (veteran 
failed to provide evidence of continuity of symptomatology of 
low back condition) and 38 C.F.R. § 3.303.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a disorder of the GI system on either a direct or secondary 
basis.

Factual background for service connection for hearing loss 

Service medical records show that the veteran underwent a 
medical examination for enlistment into service in September 
1968.   The audiological evaluation report indicates that the 
puretone thresholds at the frequencies of 500, 1000, 2000, 
and 4000 hertz were 0, 0, 20, and 5, in the right ear, 
respectively, and 5, 0, 5 and 0, respectively, in the left 
ear.   

The medical examination that was conducted prior to 
separation in May 1971 show that the puretone thresholds at 
the frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 
15, 15, 15, 15, and 5, in the right ear, respectively, and 
15, 15, 15, 15, and 20, respectively, in the left ear.   

A November 1998 VA audiological assessment revealed mild to 
moderately-severe sensorineural hearing loss in the right ear 
and mild high frequency loss at 8K hertz in the left ear.

A VA examination in August 2001 disclosed mild to moderate 
low and high frequency sensorineural hearing loss in the 
right ear with mild high-frequency sensorineural hearing loss 
in the left ear.  The puretone thresholds at the frequencies 
of 500, 1000, 2000, 3000, and 4000 hertz were 50, 50, 20, 25, 
and 30, in the right ear, respectively, and 20, 15, 25, 30, 
and 35, respectively, in the left ear.   

In a statement received in August 2001, the veteran reported 
that he worked on a flight line for 2 years during service.  
After military service, he worked around loud machinery at 3 
different jobs.  He was unable to function properly at these 
jobs due to his hearing loss.    

The report of the VA audiological examination conducted in 
January 2002 indicates that the puretone thresholds at the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 45, 
50, 25, 20, and 35, in the right ear, respectively, and 20, 
20, 25, 30 and 25, respectively, in the left ear.  The 
controlled speech discrimination test was 48 percent in the 
right ear and 94 percent in the left ear.  The audiologist 
noted that the veteran's claims file was reviewed prior to 
the examination.  However, the examiner was unable to locate 
the in-service audiograms.  The audiologist stated that she 
relied on a conclusion in the April 1999 RO rating decision 
regarding the veteran's hearing in service.  She concluded 
that it was doubtful that the hearing loss was related to 
military service in light of the 30 years since service 
discharge.  The diagnosis was mild to moderate sensorineural 
hearing loss in the right ear and mild sensorineural hearing 
loss at 3K hertz in the left ear.

The February 2004 VA audiological evaluation report indicates 
that the puretone thresholds at the frequencies of 500, 1000, 
2000, 3000, and 4000 hertz were 50, 50, 20, 25, and 30, in 
the right ear, respectively, and 20, 15, 25, 30 and 35, 
respectively, in the left ear.  The controlled speech 
discrimination test was 60 percent in the right ear and 
100 percent in the left ear.  The examiner noted that there 
was mild to moderate sensorineural hearing loss in the right 
ear.  There was also mild sensorineural hearing loss at 3K 
hertz in the left ear.  In providing a diagnosis, the 
audiologist noted that the veteran had mild sensorineural 
hearing loss at 3K-4K hertz.  She added that in considering 
the veteran's negative noise exposure other than military, it 
is as least as likely as not that at least the high frequency 
portion of the veteran's hearing loss could be attributed to 
the time he spent on the flight line and with weapons.  

Service connection for left ear hearing loss 

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In regard to left ear hearing loss disability, the record 
does not support a conclusion that the veteran has current 
disability, that is, an impairment in earning capacity as the 
result of the claimed disease or injury as set forth in 
38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997). 

At the VA examination, speech audiometry revealed speech 
recognition ability of 100 percent in the left ear.  Further, 
the pure tone threshold test results do not meet the 
regulatory definition for hearing loss disability for the 
left ear.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for left ear hearing 
loss disability.

Service connection for right ear hearing loss 

In regard to the right ear, service medical records show that 
the veteran's hearing worsened from the time of his medical 
examination for entry into service in September 1968 until 
the time of his medical examination in May 1971 for 
separation from service.  VA medical reports of the veteran's 
outpatient treatment in the late 1990's indicate that he has 
right ear sensorineural hearing loss.  

In written statements, as well as in testimony given at a 
June 1997 hearing at the RO, the veteran reported that his 
duties included being exposed to airplane engine noise.  
Further, the veteran's service medical records indicate that 
he was exposed to airplane noise.  The Board finds that this 
veteran's statements and testimony in regard to his noise 
exposure are credible and consistent with his military 
service.  Further, the veteran has reported continuity of 
hearing loss since service discharge.  

The Board notes that a VA audiologist reviewed the record in 
January 2002 and indicated that the veteran's hearing loss 
was unrelated to service.  However, in 2004 she reviewed the 
claims file and noted that the veteran's in-service 
experiences were "at least as likely as not" related to his 
hearing loss.  The Board notes that her opinion is equivocal 
at best.  Further, she based her conclusion on a medical 
history that is inconsistent with a history reported by the 
veteran.  The VA audiologist indicated that the veteran had a 
negative history of loud noise exposure except in military 
service; however, the veteran has reported a post service 
history of working around loud machinery.     

Nevertheless, taking into consideration the veteran's 
inservice history, the examiner's comments regarding the 
veteran's exposure to acoustic trauma in service, the 
veteran's statements to the effect that he had hearing loss 
since service discharge, the Board concludes that the 
evidence regarding right ear hearing loss is in equipoise.  
Accordingly, with resolution of reasonable doubt in the 
veteran's favor, the Board finds that the evidence warrants a 
grant of service connection for right ear hearing loss.  
38 C.F.R. § 3.102.  

Criteria for increased evaluation

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering, effective on September 26, 2003.  (Former 
Diagnostic Code 5293 is now Diagnostic Code 5243).  It should 
be pointed out that the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 
Vet. App. 55 (1998).  

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a noncompensable rating was warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293.

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Under the old criteria, a 100 percent rating was assigned for 
spinal pathology resulting in ankylosis of the entire spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (prior to September 30, 2002).

In addition, the Court held that when a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups." DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

Entitlement to a rating higher than 20 percent for service-
connected lumbosacral strain prior to April 30, 1998

Based on inservice treatment for lumbosacral strain, service 
connection was granted for this disability in an August 1971 
rating action.  A 0 percent rating was assigned effective 
from June 1971.  

A VA examination was conducted in April 1990.  The veteran 
reported back pain with no radiculopathy.  The range of 
motion of the spine was 90 degrees of anterior flexion with 
lateral flexion at 25 degrees.  There was no pain, 
discomfort, spinal asymmetry, or list.  The straight leg 
raising (SLR) was 80 degrees bilaterally.  He was able to 
squat without discomfort.  

The record contains VA outpatient records that date between 
1995 and 1997 which show that the veteran complained of back 
pain.  A VA outpatient record dated in March 1996 shows that 
the veteran complained of increasing back pain.  He also 
reported radiculopathy.  He was ambulatory.  There were no 
neurological deficits.  There was discomfort in the 
paraspinal muscles.  A March 1997 VA computerized tomography 
(CT) scan revealed L4-5 bulge.

A VA examination was conducted in September 1996.  The 
veteran reported back pain, stiffness, and limited motion.  
On physical examination, he had sensation to light touch in 
all dermatomes.  Motor strength was 5/5 and symmetric.  He 
had symmetric 3+ reflexes at the knee and ankle.  He had two 
beat clonus in the lower extremities and downgoing toes on 
the Babinski examination.  There was low back pain with 
straight leg raising at 60 degrees on both sides.  There was 
no localizing sacroiliac joint tenderness. He walked with a 
normal gait.  He moved well without evidence of significant 
discomfort.  There were no postural abnormalities, muscular 
spasm, or fixed deformity.  He had 80 percent of normal range 
of motion.  

An October 1996 rating action increased the disability 
evaluation to 10 percent disabling, effective in August 1996.  

A personal hearing was held in June 1997.  The veteran 
reported his symptoms that included pain, stiffness, and 
muscle spasm.  The veteran indicated that he had to quit a 
job in the steel industry, as well as turn down a job with 
the postal service, because of his back disability.  He 
stated that he was limited in his recreational and social 
pursuits.  

A July 1997 rating action increased the disability evaluation 
to 20 percent disabling, effective in August 1996.  

During this period, the veteran reported multiple complaints 
including constant pain.  The veteran's lumbar spine motion 
varied from 90 degrees to 80 percent of flexion.  However, 
the evidence concerning the level of the veteran's back 
disability does not support the assignment of a higher 
disability evaluation.  The reported findings approximate no 
more than slight limitation of motion.  Further, the pain on 
use of his back which the veteran described to examiners was, 
the Board finds, adequately and appropriately compensated at 
the 20 percent level and did not warrant an evaluation in 
excess of 20 percent under 38 C.F.R. §§ 4.40, 4.45, or 
DeLuca, supra.  The complaints and findings recorded during 
this period are consistent with not more than moderate 
limitation of motion.

The Board considered whether the veteran should be granted a 
rating in excess of 20 percent under the old regulations that 
relate to intervertebral disc syndrome.  An evaluation in 
excess of 20 percent for the veteran's service connected back 
disability under Diagnostic Code  5293 was not warranted 
because severe intervertebral disc syndrome with recurring 
attacks with intermittent relief was not demonstrated at the 
VA examinations by the reported objective findings.  The 
findings, to include neurological, sensory and deep tendon 
reflex findings, do not show severe intervertebral disc 
syndrome, nor is severe intervertebral disc syndrome shown by 
the other findings of record.  The veteran's symptomatology 
was usually described as mild.  

The disability might alternatively be assigned an evaluation 
in excess of 20 percent using the criteria of Diagnostic Code 
5295 for lumbosacral strain.  However, there is no evidence 
that the veteran's low back disability was severe.  There is 
no medical evidence of listing of the whole spine to the 
opposite side with positive Goldthwaite's sign or unilateral 
loss of lateral motion or abnormal mobility with forced 
motion.  There is no evidence of marked limitation of forward 
bending.  The veteran had normal lateral motion.  
Consequently, the Board finds that a disability evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5295.

Higher evaluations might alternatively be established using 
other diagnostic criteria, including Diagnostic Code 5285 for 
vertebral fracture and Diagnostic Codes 5286 and 5289 for 
lumbar ankylosis. See 38 C.F.R. § 4.71a.  However, the record 
does not reveal the appellant's lumbar spine disability is 
manifested by vertebral fracture or ankylosis.

Entitlement to a rating higher than 40 percent for service-
connected lumbosacral strain from April 30, 1998, under the 
old law

The record contains VA outpatient records that date between 
1998 and 2004 that show that the veteran continued his back 
complaints.  VA outpatient record dated April 30, 1998, shows 
that the veteran complained of back pain.  It was noted that 
a March 1997 CT scan of the back revealed bulging disc at L3-
L4 and L4-L5 with impact on thecal sac at L3-L4.  In August 
1998, he complained of severe back pain and spasm.  There was 
decreased range of motion in flexion, extension, and lateral 
bending.  The diagnosis was chronic back pain with 
radiculopathy into the hip area.  

A VA examination was conducted in April 1999.  The veteran 
reported increased back pain.  There was tenderness to 
palpation on the left paralumbar muscle of the lower lumbar 
spine.  He had full motor function of the lower extremities.  
He was able to heel and toe walk without difficulty.  He had 
symmetric 2+ deep tendon reflexes and intact sensation 
throughout the lower extremities.  The Babinski's sign was 
downgoing.  The range of motion study revealed lumbar flexion 
to 70 degrees, extension to 20 degrees, left and right 
bending to 20 degrees, and rotation to 30 degrees, 
bilaterally.  

An April 1999 rating action increased the disability 
evaluation to 40 percent disabling, effective in April 1998.  

In January 2002, a VA examination was conducted.  The veteran 
reported that he lost three jobs due to his back disability.  
His symptoms included pain and morning stiffness.  His back 
pain was exacerbated by bending and stooping.  On 
examination, he was able to bend forward approximately 60 
degrees and extend 10 to 15 degrees.  He was able to bend to 
each side 20 degrees.  He had 5/5 motor strength in the 
quadriceps, hamstrings, and tibia.  He was somewhat 
hyperreflexic with 3+ patellar tendon reflexes bilaterally.  
He had 2+ Achilles tendon reflexes.  The Babinski's sign was 
downgoing.  There was no pain with hip motion.  There were 
palpable pulses.  The sensation was intact grossly.  The 
examiner noted that the veteran did not appear to have 
radicular pain.  He had numbness in the left foot which may 
be related.  The diagnostic impression was low back pain with 
history of transitional vertebrae.  X-ray revealed mild facet 
arthropathy throughout the lumbar spine.  There was minimal 
spondylosis.  The disc spaces were maintained.  

VA outpatient records dated in August and September 2002 show 
that the veteran was seen in the Pain Clinic for lumbar facet 
syndrome.  On examination, there was normal flexion, 
extension, and side-bending.  The SLR was negative.  There 
was positive sacroiliac joint tenderness on the left.  On 
neurological examination, strength was 5/5 in the lower 
extremities.  The sensory examination was normal to light and 
sharp touch except on the right foot dorsum L-5 nerve 
distribution.  The plantar reflexes were downward and 
symmetric.  The vibratory and positional senses were intact 
and symmetric.  Similar findings were noted in September 
2003.

In a July 2003 statement, a private physician reported the 
veteran's medical history.  The examiner indicated that 
bulging disc at L4-5 could account for the sensory deficits 
seen on the 2002 physical examination.  

On VA orthopedic examination in February 2004, there was 70 
degrees of forward flexion with pain at 50 degrees.  There 
was 20 degrees of extension with pain throughout.  He was 
able to bend to each side 30 degrees with pain on the right.  
He had 5/5 strength in all major groups of the lower 
extremity.  He had intact sensation, 2+ symmetric deep tendon 
reflexes and a negative SLR.  He had significant pain in the 
lower lumbar spine in the midline and paraspinal muscles.  
There was significant paraspinal muscle pain on forward 
flexion.  

In reporting the diagnostic impression, the examiner noted 
that there was no significant finding of radiculopathy.  He 
did have pain with forward flexion and extension of the low 
back with flare-ups.  The examiner added that the veteran had 
increased pain and stiffness which according to him required 
several hours of bedrest during flare-ups.  The physician 
noted that it was impossible to gauge the loss of motion as 
the veteran was not having a flare-up.  Further, it was not 
feasible to express any functional impairment in terms of 
additional loss of motion due to pain, weakness, excess 
fatigability, or incoordination.  There were no neurologic 
deficits found on examination.  The diagnosis was 
degenerative disc disease (DDD) of the lumbar spine with 
radicular symptoms.  

The Board considered whether the veteran should be granted a 
rating in excess of 40 percent under the old regulations that 
relate to intervertebral disc syndrome.  The Board realizes 
that the veteran has experienced acute manifestations.  
However, the VA examinations did not show him to have 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  For the most part, 
there was no significant neurological symptomatology noted.  
While there is evidence of chronic pain and stiffness, motor 
examinations have been within normal limits.  Mild sensory 
deficits have been shown.  Otherwise, in this case, it is not 
objectively shown that there was additional functional 
limitation that would warrant an increased rating based on 
pain or weakness.  See, DeLuca, supra.    

The Board has considered the possibility of a rating in 
excess of 40 percent prior to the revisions, under other 
potentially applicable diagnostic codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, this is highest 
maximum rating allowed under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 (limitation of motion) and 5295 (lumbosacral 
strain).  Moreover, there is no evidence of ankylosis; 
therefore Diagnostic Code 5289 (ankylosis) would not apply.

Entitlement to a rating higher than 40 percent for service-
connected lumbosacral strain subsequent to April 30, 1998, 
under the new regulations

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 (now 5243) provides that intervertebral 
disc syndrome should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of evaluations under that diagnostic code, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2):  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis 
(8620) and neuralgia (8720) of that nerve.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Disability ratings 
of 10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis, which is mild, moderate or moderately 
severe in degree, respectively.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  

Under the new regulations, the Board finds that the veteran's 
lumbosacral strain does not exceed the 40 percent criteria of 
Diagnostic Code 5237.  A 40 percent rating requires 
limitation of forward flexion of the thoracolumbar to 30 
degrees or ankylosis.  The veteran's forward flexion during 
since the new regulation took effect varied from 70 degrees 
to full range of motion.  At the April 2004 VA examination 
flexion of the lumbar segment of the spine was 70 degrees.  
So entitlement to an evaluation in excess of 40 percent for 
his lumbosacral spine disability under Diagnostic Code 5237 
is not warranted.  

As noted above, the current criteria of Diagnostic 5243 
evaluate intervertebral disc syndrome on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

In considering the neurological manifestations, there is no 
medical evidence that any physician has prescribed bed rest 
for the veteran's lumbosacral disability during the relevant 
time period, and so his back disability may not be evaluated 
on the duration of incapacitating episodes.  

The Board has considered whether the veteran would be 
entitled to an evaluation in excess of 40 percent if 
evaluated separately on his neurologic and orthopedic 
symptoms, as allowed under Diagnostic Code 5243.  The Board 
notes that VA examinations have reported decreased sensation 
to touch involving his feet.  However, for the most part, 
besides decreased sensation to touch involving the feet, 
evaluations indicated that there was little or no evidence of 
neurological impairment.  Nevertheless even considering the 
loss of sensation to touch in the feet, there are no organic 
changes reported such as muscle weakness, muscular atrophy or 
trophic changes involving the lower extremities.  As such, 
the Board finds that the veteran's neurologic manifestations 
would be compatible with a 10 percent evaluation.  A 10 
percent evaluation for the each lower extremity, together 
with a 10 percent evaluation for orthopedic symptoms, based 
on limitation of flexion to 70 degrees, combined under 38 
C.F.R. § 4.25, would not result in an evaluation in excess of 
the current 40 percent evaluation under Diagnostic Code 5243.  

In sum, the pertinent evidence of record, which includes the 
clinical reports of the VA and the veteran's written 
statements, provides no basis for an evaluation in excess of 
40 percent for the veteran's lumbar spine disability since 
April 1998.  


ORDER

Service connection for variously diagnosed GI disorders is 
denied.

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted.

An evaluation in excess of 20 percent for the relevant period 
prior to April 30, 1998, is denied.

An evaluation in excess of 40 percent for the period from 
April 30, 1998, is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


